Exhibit 10.1

Cascade Microtech, Inc.

2009 Executive Compensation Plan

for the Six-Month Period Ending June 30, 2009

Participants

 

Geoff Wild

   Chief Executive Officer and President

Steven Sipowicz

   Chief Financial Officer, Vice President of Finance, Treasurer and Corporate
Secretary

Eric Strid

   Chief Technology Officer

Steve Harris

   Vice President, Engineering

Paul O’Mara

   Vice President, Sales and Customer Support

Mike Kondrat

   Vice President, Marketing

Anand Nambiar

   Vice President, Operations

Performance Criteria

Bonuses for these participants are calculated on a percentage of their base
salary based on attainment of planned levels of net income, operating income and
goals and objectives. Determinations as to whether the performance targets have
been met are made on a six-month basis.

This table lists the portion of the total bonus payout that is based on the
different performance measures, for each executive:

 

     Corporate Metrics       
Net
income    
Operating
income     Individual
goals and
objectives  

Chief Executive Officer

   30 %   40 %   30 %

Chief Financial Officer

   30 %   40 %   30 %

Chief Technology Officer

   —       70 %   30 %

VP, Engineering

   —       70 %   30 %

VP, Sales and Customer Support

   —       70 %   30 %

VP, Marketing

   —       70 %   30 %

VP, Operations

   —       70 %   30 %

The payout for the operating income and net income revenue portion will be:

 

  •  

100% payout for achievement of 100% of the planned consolidated operating income
or net income (“target”)

 

  •  

Linear with zero payout for metric at 50% of target to 200% payout cap at 150%
of target or higher

 

  •  

Zero for operating income and net income below 50% of target

The payout for the goals and objectives portion will be determined by the goals
and objectives score which takes into account relative importance of goals and
other success criteria. A set of objectives has been formulated by consensus of
the executive management team at the beginning of the six month period.